Citation Nr: 0916836	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  04-26 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas



THE ISSUE

Entitlement to service connection for a lumbar spine 
disorder. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel



INTRODUCTION

The Veteran served on active duty from October 1974 to 
December 1975.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board remanded the case for further development in October 
2007.  That development was completed, and the case has since 
been returned to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran has not been shown to currently have a lumbar 
spine disorder that is causally or etiologically related to 
his military service or to a service-connected disability.


CONCLUSION OF LAW

A lumbar spine disorder was not incurred in active service 
and is not proximately due to, the result of, or aggravated 
by a service-connected disability.  38 U.S.C.A. §§ 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 38 
C.F.R. § 3.159(b)(1).

In this case, the RO did provide the appellant with notice in 
April 2003, prior to the initial decision on the claim in 
December 2003, as well as in October 2007.  Therefore, the 
timing requirement of the notice as set forth in Pelegrini 
has been met and to decide the appeal would not be 
prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the appellant 
in the notice letters about the information and evidence that 
is necessary to substantiate his claim for service 
connection.  Specifically, the April 2003 letter indicated 
that establishing service connection on a secondary basis 
requires evidence of the claimed physical or mental condition 
and evidence of a relationship between the claimed condition 
and the service-connected disability.  Similarly, the October 
2007 letter stated that the evidence must show that he 
currently has the claimed physical or mental condition and 
that the service-connected disability either caused or 
aggravated the additional disability.  Additionally, the May 
2004 statement of the case (SOC) and the March 2009 
supplemental statement of the case (SOC) notified the Veteran 
of the reasons for the denial of his application and, in so 
doing, informed him of the evidence that was needed to 
substantiate his claim.

In addition, the RO notified the appellant in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the April 2003 and October 2007 
letters indicated that reasonable efforts would be made to 
help him obtain evidence necessary to support his claim, 
including that that VA was requesting all records held by 
Federal agencies, such as service medical records, military 
records, and VA medical records.  The Veteran was also 
informed that a medical examination would be provided or that 
a medical opinion would be obtained if it was determined that 
such evidence was necessary to make a decision on his claim.

The RO also informed the appellant about the information and 
evidence that he was expected to provide.  Specifically, the 
April 2003 and October 2007 letters notified the Veteran that 
he must provide enough information about his records so that 
they could be requested from the agency or person that has 
them.  It was also requested that he complete and return the 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, if 
there were any private medical records that he would like VA 
to obtain on his behalf.  In addition, the April 2003 letter 
informed the Veteran that it was still his responsibility to 
support his claim with appropriate evidence, and the October 
2007 letter stated that it was his responsibility to ensure 
that VA receives all requested records that are not in the 
possession of a Federal department or agency

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In the present appeal, the Veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that the October 2007 letter informed him that a disability 
rating was assigned when a disability was determined to be 
service-connected and that such a rating could be changed if 
there had been changes in the Veteran's condition.  The 
letter also explained how disability ratings and effective 
dates were determined.

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The Veteran's service treatment 
records as well as all identified and available VA and 
private medical records pertinent to the years after service 
are in the claims file and were reviewed by both the RO and 
the Board in connection with the Veteran's claim.  He was 
also afforded VA examinations in October 2003, August 2008, 
and February 2009, and an additional VA medical opinion was 
provided in October 2008.  VA has further assisted the 
Veteran and his representative throughout the course of this 
appeal by providing them with a SOC and a SSOC, which 
informed them of the laws and regulations relevant to the 
Veteran's claim.  For these reasons, the Board concludes that 
VA has fulfilled the duty to assist the appellant in this 
case.

Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service- 
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the 
new provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  These new provisions were included in the 
March 2009 SSOC; however, the case has not been readjudicated 
since that time.  As such, the Veteran has not been 
adequately notified of the amendment.  Consequently, the 
Board will apply the older version of 38 C.F.R. § 3.310, 
which is more favorable to the claimant because it does not 
require the establishment of a baseline before an award of 
service connection may be made.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for a lumbar 
spine disorder.  His service treatment records are negative 
for any complaints, treatment, or diagnosis of a back 
disorder.  The Board does observe that he complained of a 
stiff neck and back in September 1975; however, he was 
assessed as having a viral syndrome at that time.  There were 
no findings or diagnosis of any back disorder.  In fact, a 
September 1975 examination found his spine to be normal, and 
he denied having a medical history of any recurrent back 
pain.  Moreover, the Veteran did not seek treatment for such 
a disorder for many years following his separation from 
service.  Indeed, the Veteran told the August 2008 VA 
examiner that he began having a problem with his back in 
1989.  Therefore, the Board finds that a lumbar spine 
disorder did not manifest during his period of service or for 
many years thereafter.

With regard to the years-long evidentiary gap in this case 
between active service and the earliest manifestations of a 
lumbar spine disorder, the Board notes that a prolonged 
period without medical complaint can be considered, along 
with other factors concerning a claimant's health and medical 
treatment during and after military service, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board 
must consider all the evidence including the availability of 
medical records, the nature and course of the disease or 
disability, the amount of time that elapsed since military 
service, and any other relevant facts in considering a claim 
for service connection.  Id.; cf. Dambach v. Gober, 223 F.3d 
1376, 1380-81 (Fed. Cir. 2000) (holding that the absence of 
medical records during combat conditions does not establish 
absence of disability and thus suggesting that the absence of 
medical evidence may establish the absence of disability in 
other circumstances).  Thus, when appropriate, the Board may 
consider the absence of evidence when engaging in a fact 
finding role.  See Jordan v. Principi, 17 Vet. App. 261 
(2003) (Steinberg, J., writing separately) (noting that the 
absence of evidence may be considered as one factor in 
rebutting the aggravation part of the section 1111 
presumption of soundness).  

In addition to the lack of evidence showing that a lumbar 
spine disorder manifested during service or within close 
proximity thereto, the medical evidence of record does not 
link any current diagnosis to the Veteran's military service.  
As noted above, the medical evidence does not show that there 
was an event, disease, or injury in service to which a 
current disorder could be related.  See 38 C.F.R. 
§ 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 
517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(noting that a medical examination conducted in connection 
with claim development could not aid in substantiating a 
claim when the record does not already contain evidence of an 
in-service event, injury, or disease).  Nor is there is any 
medical evidence of record that links any current disorder to 
a disease or injury in service.  

In addition, the post-service medical evidence of record 
indicates that the Veteran had an intercurrent back injury.  
In this regard, the February 2009 VA examiner observed that 
VA medical records dated in July 1999 documented the Veteran 
as having sustained an injury to his neck when a box fell on 
the back of his neck while working in October 1998.  It was 
also noted that he had complaints of chronic intermittent low 
back pain since a motor vehicle accident in 1982.  The 
examiner believed that these post-service injuries were more 
than likely the causative event of his neck and lumbar spine 
pain. 

Moreover, the Veteran has not even alleged that he has a 
lumbar spine disorder that is directly related to service, as 
he has instead claimed that the disorder is secondary to his 
service-connected left knee disability.  Therefore, based on 
the foregoing, the Board finds that a lumbar spine disorder 
did not manifest during service and have not been shown to be 
causally or etiologically to an event, disease, or injury in 
service.

The Board does acknowledge the Veteran's assertion that he 
currently has a lumbar spine disorder that is secondary to 
his service-connected left knee disability.  However, the 
Board finds that the more probative medical evidence of 
record does not support this contention.  Although the 
Veteran has a current diagnosis of a lumbar spine disorder 
and is service-connected for degenerative joint disease of 
the left knee and an anterior cruciate ligament tear with 
instability, the more probative medical evidence has not 
established a relationship between these disorders.  In fact, 
the August 2008 VA examiner submitted an addendum to his 
report in October 2008 in which he noted that the Veteran had 
degenerative osteoarthritis of the lumbar spine; disc bulging 
and facets hypertrophy and mild degree spinal canal stenosis 
of L3-4; disc bulging and extrusion of L4-5 with hypertrophic 
facets and ligamentum flavum and spinal canal stenosis; disc 
bulging and mild degree central disc protrusion of L5-S1 and 
facets hypertrophy and slight spina canal stenosis; and, 
neural vertebral foramina that were patent without 
impingement.  The examiner commented that those conditions 
were not caused by or the result of his left knee disability.  
He also stated that there is no probable likelihood that the 
earlier patellar condition would produce any of those spine 
conditions.

In addition, the February 2009 VA examiner opined that the 
Veteran's current lumbar spine disorder was not caused or 
worsened by his service-connected left knee disability.  
Instead, the examiner believed that the disorder was more 
likely related to his post-service injuries.  He also noted 
that the objective radiological evaluations did not shown any 
evidence of abnormal wear patterns or changes to the lumbar 
spine that could be attributed to the Veteran's left knee 
disorder.   

The Board does acknowledge the opinion of the October 2003 VA 
examiner indicating that it was as likely as not that the 
Veteran's low back pain and sacroiliitis are at least due in 
part to his bilateral knee condition.   He explained that the 
Veteran had added strain due to his altered weightbearing 
caused by his knee problems, which in turn, caused back pain.

The Board must assess the credibility and probative value of 
evidence, and provided that it offers an adequate statement 
of reasons and bases, the Board may favor one medical opinion 
over another. Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Wray v. Brown, 7 Vet. App. 488 (1995) (the Board may adopt a 
particular independent medical expert's opinion for its 
reasons and bases where the expert has fairly considered the 
material evidence of record).  The Board, of course, is not 
free to reject medical evidence on the basis of its own 
unsubstantiated medical conclusions. Flash v. Brown, 8 Vet. 
App. 332 (1995).

After weighing the medical evidence, the Board finds the 
October 2008 and February 2009 VA examiners' opinions to be 
the most probative.  The October 2003 VA examiner related the 
Veteran's current lumbar spine disorder to a bilateral knee 
disorder.  However, the Board notes that the Veteran is only 
service-connected for a left knee disorder.  As such, he 
contemplated a nonservice-connected disorder in rendering his 
opinion.  In addition, the Board notes that the October 2003 
VA examiner did not discuss or account for the Veteran's 
post-service injuries.  

In contrast, the October 2008 and February 2009 VA examiners 
offered their opinions based on a review of all of the 
evidence, including the service treatment records and post-
service treatment records, and offered a thorough rationale 
for the opinion reached that is clearly supported by the 
evidence of record.  Indeed, these examiners based their 
opinions on the Veteran's service-connected left knee 
disability and did not contemplate the effect of his right 
knee disorder in rendering their opinions.  The February 2009 
VA examiner also discussed the Veteran's post-service 
injuries.  

The value of a physician's statement is dependent, in part, 
upon the extent to which it reflects "clinical data or other 
rationale to support his opinion." Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, a medical opinion is inadequate 
when it is unsupported by clinical evidence. Black v. Brown, 
5 Vet. App. 177, 180 (1995). See also Knightly v. Brown, 6 
Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 
(1998) (medical opinions must be supported by clinical 
findings in the record and conclusions of medical 
professionals which are not accompanied by a factual 
predicate in the record are not probative medical opinions).  
In this case, based on the foregoing, the Board attaches 
greater probative weight to the opinion from the October 2008 
and February 2009 VA examiners who had the benefit and review 
of all pertinent medical records, provided a thorough 
rationale supported by the record, and only contemplated the 
effect of the Veteran's service-connected left knee 
disability on his current lumbar spine disorder.  
Accordingly, service connection is not warranted on a 
secondary basis.  Therefore, the Board finds that a 
preponderance of the evidence was against the Veteran's claim 
for service connection for a lumbar spine disorder.

Because the preponderance of the evidence is against the 
Veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for a lumbar spine disorder is not warranted.


ORDER

Service connection for a lumbar spine disorder is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


